Judgment of resentence, Supreme Court, New York County (Renee A. White, J.), rendered July 24, 2012, as amended July 26, 2012, resentencing defendant to an aggregate term of 50 years to life, and imposing an aggregate term of five years’ postrelease supervision as to certain convictions, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]).
Concur— Saxe, J.E, Moskowitz, Freedman, Gische and Kapnick, JJ.